UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JAMES W. WILSON,
Plaintiff-Appellant,

v.
                                                                      No. 95-2634
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., Chief District Judge.
(CA-94-41)

Submitted: September 10, 1996

Decided: September 27, 1996

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

H. Russell Vick, Greensboro, North Carolina, for Appellant. Wal-
ter C. Holton, Jr., United States Attorney, Benjamin H. White, Jr.,
Assistant United States Attorney, Arthur J. Fried, General Counsel,
Randolph W. Gaines, Acting Principal Deputy General Counsel,
A. George Lowe, Acting Associate General Counsel, Litigation
Division, Douglas Cohen, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

James Wilson filed claims for a period of disability, disability
insurance benefits and Supplemental Security Income for health prob-
lems stemming primarily from several back surgeries. Wilson had two
previous periods of disability, from June 1976 through February 1978
and from September 1980 through September 1985. In the current
application, the administrative law judge (ALJ) initially denied bene-
fits. On remand from the Appeals Council, the ALJ again denied ben-
efits; the Appeals Council upheld this decision, and the district court
found that substantial evidence supported the decision of the Com-
missioner. On this appeal, Wilson raises two issues: (1) the ALJ erred
in evaluating Wilson's subjective complaints of pain; and (2) the
ALJ's finding of alternative work capacity was not supported by sub-
stantial evidence. We affirm.

We must uphold the decision of the Commissioner if it is supported
by substantial evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th
Cir. 1990). Substantial evidence is such relevant evidence as reason-
able minds might accept as adequate to support the Commissioner's
decision. Richardson v. Perales, 402 U.S. 389, 401 (1971). This evi-
dence may be more than a scintilla but less than a preponderance.
Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984).

I

A two-step process is used to determine whether a claimant is dis-
abled by pain. First, objective medical evidence must show the exis-
tence of a medical impairment that reasonably could be expected to
produce the pain alleged. 20 C.F.R. §§ 404.1529(b), 416.929(b)
(1996); Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996). If such an
impairment is established, then the intensity and persistence of the
pain and the extent to which it affects a claimant's ability to work

                    2
must be evaluated. Id. at 595. When a claimant proves the existence
of a medical condition that could cause pain, "the claimant's subjec-
tive complaints of pain must be considered by the Secretary, and these
complaints may not be rejected merely because the severity of pain
cannot be proved by objective medical evidence." Mickles v. Shalala,
29 F.3d 918, 919 (4th Cir. 1994). Objective medical evidence of pain
should be gathered and considered, but the absence of such evidence
is not determinative. Hyatt v. Sullivan, 899 F.2d 329, 337 (4th Cir.
1990). A claimant's symptoms, including pain, are considered to
diminish his capacity to work to the extent that alleged functional lim-
itations are reasonably consistent with objective medical and other
evidence. 20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4) (1996).

The ALJ found that Wilson suffers from severe impairments of the
musculoskeletal system. He found the pain described by Wilson to be
consistent with chronic back symptomology, but not of such propor-
tions as to preclude substantial gainful employment. In reaching this
conclusion, the ALJ properly considered Wilson's reports of pain, his
daily activities and work history, the opinions of treating and examin-
ing physicians based on objective findings and subjective symptoms,
the medication and other types of treatment for pain which Wilson
reported, and other factors. Based on all these factors, the ALJ con-
cluded that Wilson's reports of disabling pain were not credible. See
Craig, 76 F.3d at 594-96. Substantial evidence supports this finding.

II

Because Wilson satisfied the ALJ that he could no longer perform
his past work, the burden shifted to the Commissioner to show that
he could perform other substantial gainful activity. 20 C.F.R.
§§ 404.1520(f), 416.945 (1996). The ALJ concluded that Wilson had
the ability to do light work which did not require frequent stooping
or bending, with a sit/stand option. The ALJ consulted the vocational
expert (VE) to determine whether work was available in the national
economy that Wilson could perform. Walker v. Bowen, 889 F.2d 47,
50 (4th Cir. 1989). The VE testified that significant jobs existed in the
national economy for someone with the described limitations. These
jobs included a wire worker in the electronic components industry; a
bench assembler in various industries; a subassembler and assembler
of electrical accessories; a polypacker and heat sealer in the personal

                     3
protection and medical development industries; and an injection
molding machine offbearer. The VE stated that such jobs existed in
significant numbers. The ALJ did not ultimately find manual dexterity
to be one of Wilson's limitations. Nonetheless, the ALJ added the
possibility of a worker with no fine manual dexterity; the VE opined
that a person with this additional limitation could work as a folding
machine operator in the hat and cap industry, injection machine ten-
der in the plastics industry, or machine tender in the toys and games
industry. Although Wilson contests whether the ALJ adequately con-
sidered Wilson's sit/stand limitations, we agree with the district court
that the ALJ properly consulted the VE on this issue, and the VE
opined that such needs could be accommodated with the jobs dis-
cussed.

As we conclude that the Commissioner's ruling is supported by
substantial evidence, we affirm. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4